893 F.2d 1335
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Robert S. VINCENT, Plaintiff-Appellant,v.The READER'S DIGEST ASSOCIATION, INC.;  Reader's DigestSales and Service, Inc., Defendants-Appellees.
No. 89-2395.
United States Court of Appeals, Sixth Circuit.
Jan. 18, 1990.

Before BOYCE F. MARTIN, Jr., and WELLFORD, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
This matter is before the Court on plaintiff's response to the order of December 21, 1989, to show cause why the appeal in Case No. 89-2395 should not be dismissed for lack of jurisdiction.


2
Summary judgment in favor of the defendants was filed on November 7, 1989, and entered upon the district court's docket on November 9.  On November 20, 1989, the plaintiff filed a motion for reconsideration and to alter or amend the judgment under Fed.R.Civ.P. 59(e).  Pursuant to Rule 6(a), Fed.R.Civ.P., this motion was timely filed and served.  While this motion was still pending, plaintiff filed a notice of appeal.  (Case No. 89-2395).  On December 13, the district court entered an order denying plaintiff's motion for reconsideration and to alter or amend the judgment.  The plaintiff filed a new notice of appeal on December 20.  (Case No. 89-2434).


3
A timely served motion to amend the judgment pursuant to Fed.R.Civ.P. 59 tolls the time for appeal until entry of an order granting or denying the motion.  Fed.R.App.P. 4(a)(4).  A notice of appeal filed before disposition of such a motion is of no effect.   Griggs v. Provident Consumer Discount Co., 459 U.S. 56 (1982) (per curiam).  A new notice of appeal must be filed within the prescribed time for appeal following disposition of the motion.  Id.  Plaintiff's first notice of appeal, filed before disposition of the motion to reconsider and to alter or amend the judgment, is of no effect.  However, plaintiff's new notice of appeal confers jurisdiction upon this Court to review the judgment entered on November 9, 1989.


4
It is therefore ORDERED that the appeal in Case No. 89-2395 is dismissed sua sponte for lack of jurisdiction.  Rule 9(b), Local Rules.  Case No. 89-2434 shall continue upon this Court's docket.